Citation Nr: 1623688	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-05 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial rating of 30 percent for a right shoulder disability prior to October 17, 2013.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from January 1990 to July 1990, November 1990 to November 1994 and February 1997 to October 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The RO in Denver, Colorado has jurisdiction over the appeal.

The Veteran presented sworn testimony at a hearing before the undersigned in April 2016.  A transcript of that hearing is of record.  During the hearing, the Veteran confirmed that the only issue before the Board is entitlement to a 30 percent rating for a right shoulder disability prior to October 17, 2013.  He confirmed that he was not seeking a rating in excess of 30 percent.  See Hearing Tr. at 2.  As such, the issue on appeal has been recharacterized accordingly.


FINDING OF FACT

The Veteran's right shoulder disability has more nearly approximated limitation of motion of the arm to midway between side and shoulder level throughout the appeal period.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for a right shoulder disability are met beginning October 27, 2012.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a Diagnostic Codes 5003, 5201 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks an initial rating of 30 percent for his right shoulder disability beginning October 27, 2012; the day following his separation from active duty and current effective date for service connection for his shoulder disability.  He asserts that his right shoulder disorder symptoms and functional loss have been consistent throughout the appeal period, and that the April 2011 VA examination upon which an initial 10 percent rating was based did not adequately reflect the severity of his right shoulder disorder at the time service connection was established.  See Hearing Tr. at 3, 7-8.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Although his right shoulder disability was originally rated under Diagnostic Code (DC) 5304 relating to injury of a Group IV muscle, his right shoulder subacromial bursitis with right biceps tendonitis is a musculoskeletal injury that is more appropriately rated under DC 5201 relating to limitation of motion of the arm.  38 C.F.R. § 4.71a, DC 5201.  The record shows that the Veteran is right-hand dominant, and thus his right arm is his major arm.  When applied to a service-connected disability of the major arm, as in this case, DC 5201 provides for a 30 percent rating for limitation of motion that is midway between the side and shoulder level.  38 C.F.R. § 4.71a, DC 5201.  Furthermore, when evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board finds that the Veteran's right shoulder symptomatology more nearly approximated the criteria for a 30 percent rating beginning October 27, 2012.  The Veteran was initially examined by VA in connection with his claim in April 2011, approximately eighteen (18) months prior to his separation from service, as part of the VA/Department of Defense Joint Disability Evaluation System pilot program.  The April 2011 VA examiner noted his right arm range of motion to be limited to 160 degrees of flexion (180 being normal).  Critically, however, while the examiner noted objective evidence of pain on active motion, to include after repetitive testing, he did not indicate at what point of right arm flexion pain began, nor did he address whether the Veteran had any additional functional loss due to weakness or any of the other factors listed in 38 C.F.R. §§ 4.40, 4.45, 4.59.

Moreover, the Veteran's medical treatment records dated after April 2011 show a worsening of right shoulder symptoms.  A June 2011 service treatment record (STR) shows a report of shoulder pain rated as seven (7) out of ten (10).  A June 2012 STR notes that the Veteran reported chronic right shoulder joint pain with increased symptoms over the previous six (6) months.  His treating physician noted that the right shoulder symptoms would likely continue to provide him with decreased function and strength on his right dominant side.  Additional medical records from August 2012, December 2012, March 2013 and September 2013 show continued reports of right shoulder symptoms, including pain and decreased strength.  Records show that the Veteran began physical therapy for his right shoulder symptoms, but that his condition continued to deteriorate.  His September 2013 VA medical records show complaints of increased right arm pain when he moved his right elbow.  It was suspected that he had a torn bicep.  He complained of pain and tingling in the right biceps area all the way down the arm and into the hand.  He reported that his right hand and arm were noticeably weak, and that he had been dropping objects.  His treating provider noted that the numbness and pain in his right shoulder and arm limited the functional use of his right arm.  During a January 2014 VA medical appointment, the Veteran reported that he had worked from March 2013 through May 2013 in shipping and receiving, but was unable to meet the physical demands of the job, in part because of an increase in his right shoulder pain and functional loss.  In a March 2014 written statement, the Veteran's treating physician noted that he has had right shoulder symptoms continuously since 2007, was medically separated from service in 2012 due in part to his limited shoulder function and that he has continued to have decreased function and increased pain associated with his shoulder disability.  The treating physician noted that the Veteran would likely need to have additional surgical treatment in the future, including a possible shoulder replacement.

The Veteran was examined by VA again in October 2013 to determine the severity of his right shoulder disability.  At that examination he reported having difficulty with bathing, dressing and driving.  On physical examination, he was found to have limitation of right arm flexion to 50 degrees with functional loss due to less movement than normal, weakened movement, excess fatigability, incoordination and pain on movement.  The Veteran could not perform repeat range of motion testing due to significant pain in his right shoulder and arm.  The examiner noted that he has a severe functional disability due mainly to pain with movement.  

At the April 2016 Board hearing, the Veteran testified that the severity of his right shoulder symptoms, including his range of motion, muscle weakness, lack of strength and functional loss, has remained consistent since his separation from service on October 26, 2012.  Hearing Tr. at 3, 7-8.  

The Board finds that the objective medical evidence of record, along with the Veteran's competent and credible lay testimony concerning the severity of his symptoms throughout the appeal period, supports the finding that a 30 percent rating for a right shoulder disability is warranted throughout the appeal period.  Although the Veteran's right arm limitation of flexion was limited to no less than 160 degrees at the April 2011 VA examination, this examination was performed approximately 18 months before his separation from service and did not adequately address whether his right arm range of motion was additionally limited by pain and other factors.  See DeLuca, 8 Vet. App. 202.  Thus, the Board affords little probative weight to the findings of the April 2011 VA examination as it concerns the severity of the Veterans right shoulder disability during the relevant time period (October 27, 2012 through October 12, 2013).  

After affording the Veteran the benefit of all reasonable doubt, the Board finds that the criteria for a 30 percent rating for a right shoulder disability were more nearly approximated beginning October 27, 2012.  The Veteran's medical records show worsening right shoulder symptoms between the April 2011 VA examination and his October 2012 separation from service.  His right shoulder functional impairment resulted in his being unable to perform the physically demanding duties of his job in May 2013.  By the time of the October 2013 VA examination, the severity of his right shoulder pain, weakness, incoordination and fatigability resulted in limitation of right arm flexion to no more than 50 degrees and an inability to perform repeat testing.  The Veteran also reported functional impairment of needing assistance in grooming, dressing and driving due to his limited ability to move his right arm.  He competently reported that his right arm range of motion and functional loss have been consistent since his separation from service in October 2012, and the Board finds this testimony credible.  Thus, affording the Veteran the benefit of all reasonable doubt, the Board finds that the criteria for a 30 percent rating for a right shoulder disorder were met as of October 27, 2012.  


ORDER

Subject to the law and regulations governing the payment of VA monetary benefits, an initial rating of 30 percent for a right shoulder disorder is granted effective October 27, 2012.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


